FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 25, 2009 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Incorporation) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 5 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data as of and for the period ended July 31, 2009 attached as Exhibit 99.1, which is being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01.Financial Statements and Exhibits. (d) Exhibits 99.1 Monthly Financial Data as of and for the period endedJuly 31, 2009 (Unconsolidated) S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated:August 25, 2009 By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO
